Citation Nr: 1033359	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
perforated duodenal ulcer associated with PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2004 and January 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The issue of a higher initial rating for PTSD was remanded by the 
Board in February 2008 to obtain records from the Social Security 
Administration (SSA) and to afford the Veteran a new VA 
examination.  A review of the record indicates that the Board's 
directives have been substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Although the Veteran has submitted evidence of a medical 
disability, and made claims for the highest ratings possible, he 
has not submitted evidence of unemployability due to his service-
connected disabilities.  The Veteran is in receipt of disability 
income from SSA with a primary diagnosis of status post-colon 
surgery with diverticulitis and a secondary diagnosis of benign 
hypertrophy.  In the July 2004 rating decision on appeal, the 
Veteran was specifically denied service connection for benign 
prostate hypertrophy and a digestive disorder (claimed as total 
abdominal surgery with diverticulitis).  Therefore, the question 
of entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board observes that the Veteran's claim for service 
connection for a digestive disorder was reopened in a January 
2006 rating decision.  A final decision on the issue of service 
connection was deferred pending additional due process and 
evidentiary development.  After reviewing the claims file, the 
Board notes that the issue of service connection for a digestive 
disorder does not appear to have been adjudicated.  The Board 
therefore refers the issue of service connection for a digestive 
disorder to the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Regrettably, another remand is necessary.  With regards to the 
Veteran's claim for a higher initial rating for PTSD, in a March 
2009 statement, the Veteran indicated that he was currently 
receiving treatment from a counselor, E.M., at the VA Medical 
Center in Detroit, Michigan.  A letter from E.M. dated in May 
2009 shows that he had been treating the Veteran at Vet Center 
#402 in individual and group counseling sessions since March 
2009.  However, none of the Veteran's records from Vet Center 
#402 have been obtained.  Therefore, a remand is necessary to 
obtain these records.

With regards to the Veteran's claim for a higher initial rating 
for his perforated duodenal ulcer, a note from Alsan Medical 
Clinic dated in July 2005 shows that the Veteran is seen by the 
clinic every six to eight weeks.  The Board notes the Veteran's 
treatment records from Alsan Medical Clinic have not been 
obtained.  Additionally, the Veteran has never been afforded a VA 
examination in connection with this claim.  The Board therefore 
finds that a remand is necessary to obtain the Veteran's 
treatment records from Alsan Medical Clinic and to afford him a 
VA examination to determine his current level of disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the 
record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the record all records 
of treatment from Vet Center #402 in 
Detroit, Michigan.  Efforts to obtain 
the requested records should be ended 
only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  All actions to obtain 
the requested records should be 
documented fully in the claims file. 

2.  With any necessary authorization 
from the Veteran, the RO/AMC should 
obtain and associate with the claims 
file treatment records from Alsan 
Medical Clinic.  Efforts to obtain the 
requested records should be ended only 
if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.  All actions to obtain the 
requested records should be documented 
fully in the claims file. 

3.  After the above development in 
numbered paragraph two (2) has been 
completed, schedule the Veteran for a 
VA examination with a medical 
professional with the appropriate 
expertise to determine the current 
level of severity of the Veteran's 
service-connected perforated duodenal 
ulcer.  All pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.

The examiner should specifically 
comment on the clinical manifestations, 
to include whether there is anemia, 
weight loss, vomiting, melena, or 
hematemesis.  The examiner should also 
indicate the frequency, length, and 
duration of the Veteran's ulcer 
symptomatology and whether the Veteran 
has experienced any incapacitating 
episodes as a result of his ulcer 
disability, and if so, the length and 
duration of such episodes.  The 
examiner must also specifically 
indicate the level of impairment of 
health, and state whether the Veteran's 
perforated duodenal ulcer 
symptomatology is mild, moderate, 
moderately severe, or severe.  The 
examiner must review the claims file, 
including a copy of this remand.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examinations and associated with 
the claims file.  The RO/AMC should 
ensure that the examination report 
complies with this remand and answers the 
questions presented in the examination 
request.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, may 
result in a denial of his claim.  See 38 
C.F.R. § 3.655 (2009).

4.  The RO/AMC should thereafter 
readjudicate the claims.  If any claim 
remains denied, the RO/AMC should issue 
a supplemental statement of the case to 
the Veteran and his representative, and 
they should be given an opportunity to 
respond before the appeal is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



